Title: To Thomas Jefferson from Gilbert John Hunt, 28 May 1823
From: Hunt, Gilbert John
To: Jefferson, Thomas


Respected sir,
New York
May 28 1823
I have enclosed 2 prospectus of a new work, the latter part of which will embrace one of the most important circumstances, singular & extraordinary, that has been know for eighteen centerues perhaps. I had the honor of receiving your signature to the prospectus of the “Late war in the scriptural style,” some years ago, forwarded on to me with the Money in advance more than the supscription price; you will be pleased to put your signature to the two papers, and return them with such Donation for my suffering children as you think proper;—and on the publication of the work it may be refunded, and as I look up to you as one of the fathers of my country, I have no doubt of your goodness towards suffering humanity; I should not have introduced my pecuniary affairs, had not mine been and is one of the most extraordinary nature in the world, my sensibility is so extreme  and  misfortunes so great that in reality the cup of my misery has been overflown.Yours RespectfullyG. J. HuntNo 5 Burlins slip